Citation Nr: 0416707	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 18, 1999, 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
schizoaffective disorder and assigned a 50 percent 
evaluation, effective June 18, 1999.  The veteran appealed 
both the effective date and the evaluation assigned by the 
RO.  In a February 2002 decision, the RO granted a 
100 percent evaluation for schizoaffective disorder.  Thus, 
that claim has been granted in full and is no longer part of 
the current appeal.


FINDING OF FACT

An original claim for service connection for a psychiatric 
disorder was received at the RO on June 18, 1999.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than June 18, 1999, for the grant of service 
connection for schizoaffective disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of a March 2003 letter and by 
the discussions in the March 2002 statement of the case and 
the August 2003 supplemental statement of the case.  In the 
March 2003 letter, the Board informed the veteran that the 
evidence necessary to substantiate his claim for an earlier 
effective date would be "evidence tending to show that a 
claim for VA compensation benefits was submitted and received 
by VA prior to June 18, 1999."  In the March 2002 statement 
of the case, the RO explained that the veteran's original 
claim for compensation was received on June 18, 1999, which 
was more than one year following the veteran's separation 
from service in 1983.  The RO stated that, in this 
circumstance (where the claim was received more than one year 
following discharge from service), the law prohibited the 
payment of benefits prior to the date of claim.  This was 
reiterated in the August 2003 supplemental statement of the 
case.  Based on the above facts, the Board finds that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the March 2003 letter, 
the Board stated that VA was responsible for obtaining all 
records held by federal agencies, including service medical 
records or other military records and medical records at VA 
facilities.  It stated that VA would make reasonable efforts 
on the veteran's behalf to obtain relevant evidence, such as 
private medical records, employment records, or records from 
state and local government agencies.  It also stated VA would 
make as many requests as necessary to obtain records from 
federal agencies unless it was decided that it was futile to 
continue to ask for the records or if VA concluded that the 
records did not exist.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  It has 
obtained medical records from private facilities and from the 
VA facilities in White City, Oregon, and Roseburg, Oregon.  
The veteran has submitted some medical records.  He has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than June 18, 1999, is 
warranted for the grant of service connection for 
schizoaffective disorder.  The effective date assigned was as 
of the date the veteran filed his claim for compensation 
benefits, so any examination provided after the submission of 
the claim would not assist in obtaining an earlier effective 
date.  Thus, the Board finds that VA was not under an 
obligation to have the veteran examined for the purposes of 
this claim, as such is not necessary to make a decision on 
the claim.

The Board also notes that the United States Court of Appeals 
for Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in August 2000.  Only after this rating 
action was promulgated did the Board, in the March 2003 
letter, provide notice to the claimant.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard , 4 Vet. App. 384; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the Board and then the Board 
remanded the claim for the RO to issue a supplemental 
statement of the case.  The March 2003 notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the letter, the Board provided the veteran 
with 30 days to submit additional evidence.  Following the 
letter, the veteran was provided 60 days to submit additional 
evidence.  He submitted a statement, dated July 31, 2001, 
wherein he stated he had no additional evidence to submit.  
The veteran was subsequently issued a supplemental statement 
of the case in November 2002, at which time, he was given 60 
days to submit additional evidence and argument.  He did not 
submit any additional evidence or argument.  The Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the March 2003 letter, the Board told the 
veteran, "You should send us copies of any relevant evidence 
you have in your possession.  You can also get any relevant 
records yourself and send them to us."  The Board finds that 
such statement clearly meets the fourth requirement.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  Additionally, under 38 C.F.R. § 3.155 
(2003), it defines an informal claim as the following:

(a)  Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

Service connection was granted for schizoaffective disorder, 
effective June 18, 1999.  The veteran claims that service 
connection should be granted from 1983, which was when he was 
discharged from service, as that is the time that he incurred 
the disability.

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than June 18, 1999, for the grant of service connection for 
schizoaffective disorder, is legally impossible.  The reasons 
follow.

The record reflects that the veteran was discharged from 
service on November 25, 1983.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received by the 
veteran on June 18, 1999.  The veteran has admitted that he 
did not submit a claim for service connection for a 
psychiatric disorder prior to this date.

The Board notes that the date of June 18, 1999, far exceeds 
the one-year period following the veteran's discharge from 
service, and would not allow an effective date of November 
1983 for the grant of service connection.  

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than June 18, 1999, for 
the grant of service connection for schizoaffective disorder.  
The regulation states that if the claim is not received 
within one year following separation from service, which is 
clearly not the case, as the veteran submitted his original 
claim more than 25 years following his discharge from 
service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Even if the date entitlement arose was 
prior to June 18, 1999, the date of claim is June 18, 1999, 
and, thus, the later date is the date of claim-June 18, 
1999.  See id.; see also 38 U.S.C.A. § 5110(a) (effective 
date of original claim shall not be earlier than the date of 
receipt of application therefor).

The Board notes that there are no VA treatment records dated 
prior to June 18, 1999, which could be construed as an 
informal claim for compensation under 38 C.F.R. § 3.155.  See 
also 38 C.F.R. § 3.1(p).  A January 20, 1999, VA treatment 
report shows that the veteran was seen as a walk-in patient 
accompanied by his mother, who reported that the veteran had 
been diagnosed with bipolar disorder in 1983 while in the 
Navy and had been discharged from service at that time.  The 
Board does not find that such statement constitutes an 
informal claim for compensation benefits for a psychiatric 
disorder.  See 38 C.F.R. § 3.155.  It is a treatment report 
submitted by VA-it is not a communication from the veteran, 
his representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The 
examination report merely showed that the veteran's mother 
was providing the history of the veteran's psychiatric 
disorder.  The Board does not find that such treatment report 
was an informal claim for compensation benefits for a 
psychiatric disorder.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998) ("The mere presence of the medical evidence does 
not establish an intent on the part of the [claimant] to seek 
. . . service connection. . . ."). 

The regulation is clear-the communication must come from the 
veteran, a representative of the veteran (who has been given 
a power of attorney), a Member of Congress, or someone acting 
as next friend of a claimant who has been determined to be 
incompetent.  See 38 C.F.R. §§ 3.155(a), (b).  The statement 
came from the veteran's mother and appeared in a VA treatment 
record.  Additionally, the communication must indicate an 
intent to apply for one or more VA benefits.  Neither of 
these requirements are met in the January 1999 VA treatment 
report.

The Brannon case is on point as to the facts in this case.  
See Brannon, supra.  Specifically, the veteran in that case 
was service connected for a skin disorder and a VA 
examination report showed a finding by the examiner that the 
veteran suffered from "[t]remendous anxiety secondary to 
itching."  Id. at 33.  The veteran had alleged that this 
established an informal claim for secondary service 
connection for a psychiatric disorder.  The Court found that 
the examination report did not establish an intent on the 
part of the veteran to seek secondary service connection for 
the psychiatric disorder.  Id. at 35.  It added that while 
the Board must interpret a claimant's submissions broadly, it 
was not required to conjure up issues that were not raised by 
the claimant.  Id.  In this case, the report of history was 
made in connection with the veteran's mother reporting when 
the veteran was first diagnosed with a psychiatric disorder.  
There was no expression in that report of an intent to file a 
claim for compensation benefits for the psychiatric disorder.  

As stated above, effective dates are governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, which application of such does 
not warrant an effective date earlier than June 18, 1999, for 
the grant of service connection for schizoaffective disorder.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In 
fact, an effective date earlier than June 18, 1999, is 
legally impossible.  See id.  Since the veteran did not file 
his claim within one year following his discharge from 
service in November 1983 (here, November 1984), the effective 
date cannot be any earlier than June 18, 1999.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than June 18, 1999, for the grant 
of service connection for schizoaffective disorder is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



